Citation Nr: 0819395	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  97-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative facet disease at L5-S1 during the period from 
March 20, 1997, to September 26, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative facet disease at T11-T12 and L5-S1 after 
September 26, 2003.

3.  Entitlement to a separate 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 26, 
2003).

(The issue of entitlement to service-connection for a 
respiratory disorder to include as due to an undiagnosed 
illness will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.  He served in Southwest Asia from January 2, 1991, to 
April 11, 1991.

The issue of entitlement to a rating in excess of 20 percent 
for degenerative facet disease at T11-12 and L5-S1 is before 
the Board of Veterans' Appeals (Board) by order of the United 
States Court of Appeals for Veterans Claims (Court) on July 
14, 2003, which vacated a December 2002 Board decision as to 
this matter and remanded the case for additional development.  
The Board notes this was the only issue addressed in that 
decision and that other issues pending appellate review at 
that time were deferred for additional development and are 
not part of this decision.  It is significant to note that 
the Court's order granted a joint motion to vacate and remand 
the current matter on appeal which included instructions that 
the Board grant a separate "compensable" rating for 
limitation of the dorsal spine and to address whether 
Diagnostic Codes 5285 or 5293 were applicable.

The issues on appeal initially arose from a rating decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in pertinent part, 
denied entitlement to a rating in excess of 20 percent for 
degenerative facet disease at T11-12 and L5-S1.  The Board 
notes that while the veteran in his October 1997 notice of 
disagreement expressed disagreement with an October 1997 
rating decision which in part denied entitlement to this 
issue, his appeal of this rating is also a timely appeal of a 
June 1997 rating which granted a 20 percent rating for the 
degenerative facet disease at T11-12 and L5-S1, effective 
March 20, 1997.

The Board notes that in accordance with the Court's July 2003 
order, the issue of entitlement to a rating in excess of 20 
percent for degenerative facet disease at T11-12 and L5-S1 
was remanded in November 2003 for additional development.  
The RO was instructed to assign separate ratings for the 
veteran's thoracic and lumbar spine disorders.  In a May 2005 
rating decision the RO established a separate zero percent 
rating for chronic strain at T11-T12 effective from March 20, 
1997, to September 26, 2003, and continued a 20 percent 
rating for the combined disabilities of degenerative facet 
disease at T11-T12 and L5-S1 after September 26, 2003.  It 
was noted, in essence, that regulatory revisions effective 
September 26, 2003, required that the thoracolumbar spine be 
evaluated as one entity and prohibited separate ratings for 
thoracic and lumbar spine disorders.  

Thereafter, the case was returned to the Board for further 
adjudication and in its August 2005 decision, the Board 
revised the issues to reflect the increased rating matters 
remaining at that time for appellate review in light of the 
revisions of the criteria pertinent to his spinal disorder 
over the course of this appeal.  The Board in its August 2005 
decision pursuant to the Court's order, granted a separate 10 
percent rating for limitation of motion of the dorsal 
(thoracic) spine, effective from March 20, 1997, to September 
26, 2003.  The Board notes that in this August 2005 
determination, the Board deferred assignment of effective 
dates for this separate 10 percent rating to the RO upon 
implementation of the grant.  Thus, this matter pertaining to 
a separate 10 percent rating for limitation of motion of the 
dorsal (thoracic) spine, effective from March 20, 1997, to 
September 26, 2003, to include the effective dates assigned 
therein, are not before this Board.  

In this August 2005 decision, the Board also remanded issues 
of entitlement to a rating in excess of 20 percent for 
degenerative facet disease at L5-S1 during the period from 
March 20, 1997, to September 26, 2003, and entitlement to a 
rating in excess of 20 percent for degenerative facet disease 
at T11-T12 and L5-S1 after September 26, 2003.  The Board 
also determined that there existed an inextricably 
intertwined issue of entitlement to a separate 10 percent 
rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (prior to September 26, 2003) 
and remanded this matter to the RO for further adjudication.  
Thus the Board has now included this issue among the 
enumerated issues.  This matter is now returned to the Board 
for further consideration.  

The Board notes that the veteran's representative appears to 
have raised a claim for entitlement to total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities in an April 2008 brief 
addressing the increased rating claim and requested the Board 
consider this claim.  As the veteran failed to appeal an 
April 2006 rating that denied TDIU, the Board finds that this 
is a new claim for TDIU benefits and is referring it to the 
RO for further consideration.  

The issue of entitlement to a separate 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 26, 2003) is REMANDED to the Agency of Original 
Jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disorder classified as degenerative facet disease at L5-S1 
from March 20, 1997, to September 26, 2003 more closely 
resembles a severe intervertebral disc disease with recurring 
attacks and intermittent relief.

2.  The veteran's service-connected thoracolumbar spine 
disorder classified as degenerative facet disease at T11-T12 
and L5-S1 as of September 26, 2003 more closely resembles a 
severe intervertebral disc disease with recurring attacks and 
intermittent relief.

3.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
more, have been met for degenerative facet disease at L5-S1 
from March 20, 1997, to September 26, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2007).  

2.  The criteria for a 40 percent disability rating, but no 
more, have been met for degenerative facet disease at T11-T12 
and L5-S1 as of September 26, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In the present case, subsequent to the initial adjudication 
of the claim for an increased rating for the thoracolumbar 
spine disorder in 1997, a duty to assist letter was sent in 
May 2004 by the Appeals Management Center (AMC) addressing 
this claim.  An additional letter was sent by the AMC in 
November 2005.

These letters satisfied the notice requirements under 
38 C.F.R. § 3.159(b)(1) and informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the letters sent to the veteran 
in September 2004 and November 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

The veteran was provided detailed information regarding the 
criteria for an increased rating for the claimed 
thoracolumbar spine disorders by the following.  First, the 
statement of the case sent in October 1997, which discussed 
at length the level of disability needed for a higher rating 
for each disorder, including the pertinent criteria in effect 
for lumbosacral strain at the time as well as the 
symptomatology including the amount of motion loss, pain, 
fatigability or neurological abnormalities needed for 
increased ratings for the back.  Supplemental statements of 
the case from October 1998 and March 2001 likewise discussed 
the criteria and symptoms needed to satisfy the criteria in 
effect for lumbosacral strain at that time.  More recently 
the May 2005 supplemental statement of the case discussed the 
more recent criteria in effect for spinal disorders as of 
September 26, 2003 and finally the most recent supplemental 
statement of the case issued in November 2007 provided all 
the pertinent rating criteria to include intervertebral disc 
syndrome prior to September 23, 2002, between September 23, 
2002 and September 26, 2003 and as of September 26, 2003 and 
discussed how the current medical findings failed to meet a 
higher rating absent evidence of a greater level of 
functional impairment or limitation of motion.  The veteran 
in his correspondences, including his hearing testimony of 
April 1998 discussed in detail functional limitations such as 
limitation of motion, and severe pain affecting his back.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in November 2005 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-Lumbar spine

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2007).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2007).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2007)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The factual background behind this matter is as follows:  
Service treatment records show that the veteran's complaints 
of hip pain in November 1989, resulted in X-rays studies 
which disclosed degenerative facet disease at L5-S1, 
bilaterally.  Vertebral body heights and disc spaces were 
well maintained.

VA treatment records from 1995 address other medical problems 
with no pertinent findings regarding back complaints.

In an April 1996 rating decision, the RO granted service 
connection for a lumbar spine condition and assigned a 
noncompensable evaluation.

In March 1997, the veteran's mother reported that he had 
suffered chronic discomfort in his lower back since 1989.  
The veteran reportedly experienced sharp pains in the back, 
hip area and down his leg.  He continued to experience such 
pains and, periodically, it was difficult for him to walk.

A March 1997 VA examination report showed that the veteran 
reported trouble sitting because of back discomfort.  He was 
observed having problems sitting flat in the chair during the 
examination, and shifted from one buttock to the other after 
a short period of time.  Examination revealed his gait to be 
terrible where he walked on the ball of his foot causing him 
to limp and giving him an uneven low back.  Examination of 
the lumbar spine revealed no postural abnormalities or fixed 
deformity.  There was moderately extensive spasm from T11 to 
L5 on the left.  Forward flexion was 68 degrees.  Backward 
extension was from 18 to 30 degrees.  Lateral flexion went to 
14 degrees on the left and 20 degrees on the right.  Rotation 
went to 25 degrees on the left and 20 degrees on the right.  
The most significant discomfort was with backward extension, 
forward flexion and rotation.  There was "not too much 
difficulty" with forward flexion.  The examiner did not 
indicate at what degree his discomfort began during his 
ranges of motion.  Neurological findings were normal.  The 
diagnosis was L5-S1 degeneration of the lumbar spine.  March 
1997 X-ray studies of the lumbar spine were interpreted as 
normal.

Magnetic resonance imaging, in April 1997, confirmed mild 
degenerative changes of the lumbar spine with mild endplate 
depression fracture of the first lumbar vertebra and of T12.  
There was a narrowed and decreased disc signal at T11-T12 and 
marginal bony sclerosis of T11 anteriorly.  There was no 
evidence of disc herniation or spinal stenosis.  The 
impression was degenerative disease, especially involving 
T11-T12.

In a June 1997 rating decision, the RO granted a 20 percent 
rating, effective the date of the March 1997 VA examination.

VA examination reports from July 1997 and September 1997 
addressed other medical problems and did not discuss his back 
complaints.  

VA clinical records from September 1997 to April 1998 include 
repeated complaints of back pain, but do not contain 
sufficient information as to the extent of the disability.  
In October 1997, VA issued a lumbosacral corset to the 
veteran, but in April 1998 the corset was deemed insufficient 
and he exchanged it for a corset with metal stays in April 
1998.  He is shown to have continued use of a brace 
thereafter, with applications for clothing allowance from 
July 1999 and August 2000 revealing he continued to be issued 
a rigid spinal brace.  

In April 1998 hearing, the veteran testified that he 
experienced episodes of pain radiating down his lower 
extremities.  He reported his back affects him 24 hours a 
day.  He complained of fatigue on walking a block or two and 
reported difficulty climbing and descending stairs and 
indicated that he avoided such activities.  He indicated that 
he had problems using the restroom to where he could not sit 
for a bowel movement.  He also described pain shooting down 
both his legs.  He reported being bedridden about once or 
twice a month for a period of 4 to 6 hours.  He stated that 
the condition was worse and he had to use a brace.  

In an April 1998 letter, the owner of a shop reported that 
the veteran had tried herbs and vitamin supplements for joint 
pain.

VA clinical notes from May 1998 to September 1998 mostly 
addressed other problems besides back complaints, but include 
some reference to low back complaints, without significant 
findings regarding the extent or severity of the complaints 
noted.

During a July 1998 VA hospitalization, the veteran reported 
arthralgias of the back.  Therapy was recommended.

At an April 2000 VA examination, the veteran complained of 
daily back pain radiating down the right buttock.  He 
reported taking Doans pills and Motrin sometimes up to 8 to 
10 pills a day, and used a heating pad.  He described the 
pain as 8 on a scale from 1 to 10.  There was no fixed 
deformity, postural abnormality, or significant muscle spasm.  
There may have been slight spasm in the right lower thoracic 
and lumbar spine as compared to the left.  The range of 
forward flexion was 62 degrees.  Backward extension was 35 
degrees.  Lateral flexion was 30 degrees to the left and 25 
degrees to the right.  Rotation was 25 degrees to the left 
and right.  The most significant pain was with forward 
flexion and rotation to the right, although discomfort was 
present in all movements of the spine.  Neurologic responses 
were normal, although he had some pain in the right buttocks 
which was felt to be due to the sacroiliac distribution.  The 
impression was chronic lumbar strain with radiculopathy to 
the right buttocks.

VA records from 2001 to 2002 primarily address other medical 
complaints unrelated to his lumbar and thoracic spine 
condition but did include some findings regarding his back.  
A July 2001 record mostly addressing other complaints 
included back pain, and back examination showing mild spasm 
in the L5 area and tight piriformis bilaterally.  The 
assessment included low back pain.  Plans included physical 
therapy consultation for TENS unit and a prosthetics consult 
to address a short right leg, as well as back exercises.  An 
August 2001 physical therapy record noted the veteran to 
report episodic low back and buttock pain over the past 4 
years aggravated by sitting on hard surfaces.  He presently 
reported no pain in the low back or buttock region.  When 
pain increased it was localized to the middle of the buttocks 
on both sides but mainly on the left with aching pain in the 
lower lumbar region.  Inspection revealed a 1.5 centimeter 
leg length discrepancy with the right leg being short.  
Posterior superior iliac spine (PSIS) on the left was lower 
and left anterior superior iliac spine (ASIS) was higher 
consistent with a left posterior inominate rotation.  
Palpation of the lumbar spine revealed no rotation or 
scoliotic curvature.  He was tender on both PSIS's with light 
palpation.  He had mild spasm noted on the left quadratus 
lumborum, left ilioposas, left hamstring and left pirforms.  
No other significant deficits were noted.  He was given a 
series of stretching exercises and was also issued a TENS 
unit for pain control of low back pain exacerbations.  He 
expressed interest of chiropractic care which may further 
benefit him.  An October 2001 progress note for headache 
complaints did include recommendations for a good posture and 
supportive chair and on physical examination, he had some mid 
thoracic spasm and the assessment included thoracic somatic 
dysfunction.  

An April 2002 Compensated Work Therapy examination revealed 
the veteran to be non restricted in walking, 
climbing/balancing, stooping/kneeling, handling/finger 
dexterity and reaching/arm extension.  This report also 
indicated that the veteran has had no history of back injury 
that currently affected his ability to actively engage in and 
actively seek full time employment.  There was also no 
history of an on the job back injury.  His disabling medical 
conditions were noted to include orthopedic problems, i.e. 
back, knee shoulder injuries.  His problem list was noted to 
include low back pain DJD disc especially T11-T12, per MRI 
1997.  A July 2002 vocational rehabilitation note noted his 
multiple disabilities including back strain and noted him to 
be limited to lifting 50 pounds maximum.  In August 2002 he 
requested a pain killer for back pain, Naprosin and Motrin 
were no help.  A December 2002 record revealed he wanted a 
consult for a chiropractor.

The report of a May 2004 VA examination included a review of 
the claims file.  The veteran's history of injury to his 
lower and middle back in the service was recited as taking 
place when he fell off a truck in 1991.  He currently 
complained of pain in the lower and mid back every day.  The 
pain was constant and not in a flare-up fashion.  He took 
hydrocodone and Feldene for the pain which helped.  He stated 
that he gets pain down the right leg and sometimes the left 
leg.  He said it kind of alternated from one leg to the other 
and currently he had it down his right buttock and sometimes 
down the right leg.  He also would get the same kind of pain 
in the mid-back in the thoracic spine area and he said this 
affected his daily activities in terms of not being able to 
exercise as he used to before.  In terms of occupation, he 
was working at the Compensated Work Therapy (CWT) program but 
after that he said he could not find a job because of his 
disability and was not currently working.  He used a Velcro 
brace for his back with laces and buckles to tighten it.  He 
did not use other devices.  He has not had any surgery on his 
lower or middle back.  There was no history of incapacitating 
episodes within the last 12 months.  An April 1997 MRI was 
noted to show degenerative disease especially at T11-T12.  A 
lumbar X-ray from March 1997 was normal.  

Physical examination revealed the veteran to be alert and 
oriented, in no pain or acute respiratory distress.  He was 
ambulatory and walked without assistance or devices, except 
for a brace on the back as mentioned.  When he walked he 
showed some limping, relying on the left leg.  He looked fit 
and ideal body weight.  The inspection of the lumbar and 
thoracic spine showed no tenderness, deformity or spasm.  The 
range of movement of the thoracic spine could not be done but 
the range of movement of the lumbar spine was 80 degrees 
flexion, backwards extension to 15 degrees, lateral flexion 
to 30 degrees bilaterally and rotation to 25 degrees 
bilaterally.  He complained of pain in all ranges of 
movements.  There was no additional range of motion loss due 
to pain, fatigue, weakness, lack of endurance following 
repetitive use.  Straight leg raise was to 30 degrees 
bilaterally.  Muscle tone and power in the lower extremities 
were within normal limits and equal bilaterally.  Deep tendon 
reflexes were 1+ and equal bilaterally.  There was no 
evidence of atrophy.  Sensation appeared intact in the lower 
extremities bilaterally.  

The assessment was chronic strain of T11-T12 thoracic spine.  
This was as likely as not secondary to the service.  Also 
diagnosed was lumbar strain with the previous X-rays from 
1997 noted to be normal, but a new X-ray was to be obtained 
to rule out any degenerative disease.  This condition was 
service-connected.  The veteran also according to the 
description of symptoms appeared to have a radiculopathy down 
his right leg, although he sometimes had it in alternation in 
the left leg instead of the right leg.  Currently he 
complained of the symptoms in the right leg and this 
radiculopathy was as likely as not secondary to his low back 
condition.  X-ray results from May 2004 revealed for the 
thoracic spine a mild lower thoracic dextroroscoliosis and no 
other abnormalities noted.  His lumbar spine examination was 
negative. 
  
VA records from after May 2004 reflect that he was treated 
for flu symptoms in September 2004 and his past medical 
symptoms included back pain.  The assessment included back 
pain, but no significant findings regarding the back were 
recorded.  

The report of a November 2005 VA examination that addressed 
the lumbar spine condition included claims file review and 
examination.  The report revealed the veteran to describe 
having low back pain following an injury in service in 1991.  
He currently complained of low back pain all the time, not in 
a flare up fashion.  He pointed out the location to the 
lumbar area.  He complained of radiation to both legs in 
alternation.  He said sometimes the pain goes down the right 
leg and sometimes it goes down the left leg.  He said he had 
been having this for about 10 years.  He said he has a brace 
at home which he uses when he is going to walk for long 
distances.  He did not bring it with him.  He denied using 
other devices.  He had no history of back surgery.  He said 
the low back condition bothers him when he walks.  As far as 
occupational effect, his last job was with the CWT working 
with the VA but that was 3 years ago and he hasn't worked 
since.  He had no history of incapacitating episodes as 
prescribed by a physician in the past 12 months.  

Physical examination revealed the veteran to be alert and 
oriented.  He was ambulatory and came in walking without 
assistance or devices.  He was well built and muscular and 
appeared at ideal body weight.  Inspection of the thoracic 
and lumbar spine areas showed complaints of tenderness in the 
lumbar area.  Mild spasm was noted there.  The range of 
movement of the lumbar and usually the thoracic spine was 
part of the lumbar spine and there are done together.  
Flexion forward was to 80 degrees and backwards extension was 
to 10 degrees and he complained of pain at these degrees.  
Lateral flexion was to 30 degrees bilaterally and he 
complained of pain at 30 degrees bilaterally.  After doing 
the lateral flexion the veteran was crying for a little bit 
due to the pain and the examiner let him stop before going to 
the last range of movement.  Rotation was 20 degrees 
bilaterally with pain at this range bilaterally.  His 
neurological examination showed no focal motor or sensory 
neurological deficit.  There was no muscle atrophy.  The gait 
was unremarkable.  An MRI from April 1997 was noted to show 
degenerative disease especially involving T11-T12.  A lumbar 
X-ray from May 2004 however was noted to show negative 
examination and a thoracic X-ray from the same date showed 
mild lower thoracic dextroroscoliosis.

The assessment was degenerative disease of the thoracolumbar 
spine.  The veteran was complaining of pain down both lower 
extremities which was likely as not secondary to radiation 
from the same condition.

The report of a November 2005 VA neurological examination 
addressed neurological complaints involving his low back pain 
with complaints of the low back pain radiating down both 
legs, more often the left than the right.  He related the 
history of his back problems beginning in service and stated 
that it was chronic since then.  He denied any hip pain and 
had no history of surgery on his back.  He has used a TENS 
unit and used a soft back brace at home.  He denied trigger 
point injections.  He described the pain as a dull, throbbing 
pain that seems to worsen and radiates down his buttock.  He 
described the buttock pain as sharp and radiates down to the 
leg and knee.  He denied incontinence and did not use 
assistive devices to walk.  He was taking paroxicam and 
hydrocodone for relief.  He was also talking gabentin mostly 
for migraines.  He has not worked since 2001 when he worked 
in the VA vocational rehabilitation offices.  He said he 
stopped working because he cold not do the job.  He was 
unable to bend or push anything.  He could not run as before 
but could walk to the store or post office.  Review of the 
claims file revealed several visits in 1989 for left hip and 
back pain attributed to running 2-3 years.  The previous VA 
examination was reviewed.  His X-rays were noted to show 
dextroscoliosis.  His past medical history was noted to be 
significant for other conditions besides the back disorder.  

Physical examination revealed no evidence of cognitive or 
cranial nerve impairments.  On musculoskeletal examination he 
had paraspinal tightness of the left more than right lower 
thoracic and lumbar regions.  Motor examination yielded no 
noted tremor, with muscle bulk symmetric.  His muscle tone 
was normal.  Muscle strength was 5/5 in the upper and lower 
extremities.  He was negative on straight leg raise, and 
there was no atrophy or asymmetry.  Sensation was intact to 
light touch, vibration and joint position.  There was 
decreased pinprick in the thigh as compared to the foot 
bilaterally.  His muscle strength reflexes are symmetric; 
plantar reflex is flexor bilaterally.  Positive Lasegues was 
noted.  He was able to walk on his heels, toes and tandem 
without difficulty.  His stance, stride and arm swing were 
all normal.  The assessment was that it is as likely as not 
that the veteran has a thoracolumbar region sprain/strain as 
he had when he was in the service.  It was as likely as not 
that he also has a mild sensory radiculopathy to the left in 
the lumbosacral region that started when he was in the 
service.



Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for a 40 
percent rating under the applicable criteria for 
intervertebral disc syndrome, Diagnostic Code 5293 in effect 
prior to September 23, 2002.  The evidence, particularly the 
findings from the examination reports throughout the course 
of this appeal in addition to the more recent VA treatment 
records from 2001 and thereafter, are consistent with severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, particularly when consideration of 
functional limitations are factored in pursuant to 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and the Court's decision in DeLuca , 
supra.  

In this case, the primary limitation of function is shown to 
be pain, particularly described on movement, in the VA 
examination reports dating back to March 1997 and April 2000, 
as well as on the more recent VA examination reports of May 
2004 and November 2005.  Specifically, he was shown to have 
discomfort with backward extension, forward flexion and 
rotation as reported in the March 1997 examination and 
specifically was said to have problems sitting due to his 
lumbar spine complaints, and was observed having problems 
sitting flat in the chair during the examination, having to 
shift from side to side.  The April 2000 examination likewise 
reported the veteran as having significant pain on forward 
flexion and rotation to the right, although discomfort was 
present in all movements of the spine.  The May 2004 VA 
examination likewise showed complaints of pain in all ranges 
of movements although the examiner found no additional range 
of motion loss due to pain, fatigue, weakness, lack of 
endurance following repetitive use.  Finally the most recent 
VA examination of November 2005 is noted to show complaints 
of pain at the ends of all ranges of motion as described 
above.  The veteran was also observed to cry in pain.  Thus 
the examination reports throughout this appeal do reflect 
functional loss due to pain.  Additionally the veteran's own 
testimony reflects functional limitations from pain, 
particularly on sitting. 

In addition to this functional loss from pain, the evidence 
of record is shown to include objective findings of spasm and 
radiculopathy shown throughout many of the treatment records 
and examination reports.  Vertebral muscle spasm was reported 
in the VA examination reports of March 2007, April 2000 and 
November 2005.  Findings and complaints of radiculopathy were 
also reported in the VA examinations of April 2000, May 2004 
and November 2005, with decreased pinprick noted in the 
thighs in November 2005, and the veteran is noted to describe 
in his own testimony as well as in the examination reports 
that he has pain down both legs, apparently alternating from 
one leg to the other.  The evidence also reflects the need to 
wear a brace for the back since 1997 and the use of a TENS 
unit as well.  

Such evidence, when coupled with the VA records which either 
do not address the severity of the back problems, or reflect 
periods of relief, such as apparently shown in a April 2002 
CWT examination showing the veteran to be non restricted in 
walking, climbing/balancing, stooping/kneeling, 
handling/finger dexterity and reaching/arm extension and able 
to lift up to 50 pounds is suggestive of a severe 
intervertebral disc syndrome, with recurrent flare-ups of 
symptoms shown in the records, and with intermittent relief 
shown.  Thus the lumbar spine disorder more closely resembles 
the criteria for a 40 percent rating under Diagnostic Code 
5293 in effect prior to September 23, 2002.  Even where his 
objective findings appear to be less than severe and 
therefore not warranting a higher rating, the functional 
limitations discussed above by this examiner and estimated by 
the examiner to add an additional 10 percent disability 
rating can be construed as more closely resembling the 
criteria for severe intervertebral disc syndrome under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.40, 4.45, Horowitz 
v. Brown, 5 Vet. App. 217 (1993), Deluca v. Brown, 8 Vet. 
App. 202 (1995).

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 40 percent, 
but no more, for symptoms that include recurring attacks and 
intermittent relief, is warranted.  The evidence does not 
suggest that a higher evaluation of 60 percent is warranted 
under the pre-September 2002 Diagnostic Code 5293.  The 
evidence fails to show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  The overall evidence of record 
is suggestive of periods of relief from the lumbar symptoms.  
This includes the objective findings from the May 2004 VA 
examination that showed no tenderness, deformity or spasm, as 
well as the April 2002 CWT examination findings of few 
physical limitations due to his back, and the VA medical 
records that lack any clear findings of lumbar spine 
problems.  The evidence as set forth above, reflects that the 
veteran has had attacks of severe pain including radiation of 
the pain down alternating legs, causing restriction of motion 
and interference with his ability to perform certain tasks, 
but, with many periods of intermittent relief in between 
attacks.  The Board notes that the 40 percent criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
remains unchanged whether considering the spine condition 
solely as a lumbar spine or a dorso-lumbar spine condition.   

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  There is no evidence that the veteran has 
had any incapactitating episodes within the past 12 months.

Thus an evaluation in excess of 40 percent disabling is not 
warranted under the revised criteria based on periods of 
incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  Thus a higher evaluation than 40 percent is not 
warranted for the veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation for neurological manifestations.  If so such 
evaluation can only be granted effective September 23, 2002, 
and would be rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2007).

In this case, separate compensable ratings are not warranted 
for neurological manifestations in this instance where the 
manifestations are not shown to approach even a "mild" 
incomplete paralysis.  While he has complained of pain 
alternating down both legs and has been shown to have a 
radiculopathy diagnosed on November 2005 VA examination as a 
mild sensory radiculopathy to the left, but with sensation 
shown to be intact to light touch and normal muscle strength.  
The only finding of significance was decreased pinprick in 
the thighs as compared to the feet bilaterally in this 
examination.  Elsewhere the evidence in the examinations from 
March 1997, and April 2000 revealed normal neurological 
findings, and the May 2004 examination revealed intact 
sensation but with some subjective complaints of pain in the 
right lower extremities.  In the absence of objective 
neurological manifestations aside from a decreased pinprick, 
and no apparent adverse affect on the muscle tone or strength 
of the lower extremities, consideration of separate 
compensable ratings for neurological manifestations is not 
indicated in this case, as there is no evidence of even mild 
incomplete paralysis shown.

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine degenerative 
disc disease is warranted under the General Rating formula in 
effect September 26, 2003, which allows for a 50 percent 
disability for unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence of any ankylosis 
of the spine shown at all in any records or examination 
reports, thus there is no basis for a higher rating based on 
ankylosis.  

In sum, the Board finds that with application of reasonable 
doubt and consideration of functional limitations pursuant to 
38 C.F.R. § 4.40, 4.45, the veteran's spine disorder 
classified as degenerative facet disease at L5-S1 during the 
period from March 20, 1997, to September 26, 2003 and 
classified as degenerative facet disease at T11-T12 and L5-S1 
from September 26, 2003 more closely resembles the criteria 
for a 40 percent rating under the criteria for intervertebral 
disc syndrome, Diagnostic Code 5293 in effect prior to 
September 23, 2002.  The Board finds that this criteria is 
met throughout the pendency of this appeal, thus there is no 
need to consider the appropriateness of a staged rating 
pursuant to Hart, supra.

Extraschedular

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorder of the 
lumbar spine resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

During the period from March 20, 1997, to September 26, 2003 
an increased rating of 40 percent but no more, is granted for 
degenerative facet disease at L5-S1 degenerative joint 
disease of the lumbar spine, subject to the laws and 
regulations governing the payment of monetary benefits.

As of September 26, 2003 an increased rating of 40 percent 
but no more, is granted for degenerative facet disease at 
T11-T12 and L5-S1, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Board in its most recent remand of August 2005 determined 
that an inextricably intertwined claim was pending for 
entitlement to a separate 10 percent rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 26, 2003).  This issue appears to have been raised 
pursuant to a Joint Motion filed in July 2003 that was the 
basis for the Court's July 14, 2003 decision to vacate a 
December 2002 Board decision.  Specifically the Joint Motion 
had pointed out a failure to consider the potential 
applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5285 in 
effect prior to September 26, 2003 in light of April 1997 
magnetic resonance imaging findings that suggested the 
presence of mild endplate depression fracture of the first 
lumbar vertebra and of T12.  As the RO had yet to consider 
this issue, the Board remanded it to allow initial 
adjudication of this issue by the RO.  However there is no 
evidence that the RO has done so.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this issue is not ready for appellate review and must be 
remanded for further development.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The issue of whether entitlement to a 
separate 10 percent rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (prior to September 26, 2003), must 
be adjudicated.  The veteran and his 
representative should be notified of the 
determination and his appellate rights.

Thereafter, if the veteran perfects an appeal of this issue, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


